Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on May 31, 2022. Claims 1-23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on May 31, 2022 have been fully considered but are moot in the view of new ground of rejection.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection. 

Claim 22 interpreted under 112(f). If applicant don’t want invoke 112(f), then the claim need appropriate correction. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (Pub. No.: US 20080075338 A1) in the view of Kitamaru et al. (Pub. No.: US 20060026523 A1).

As to claim 1 Muramatsu teaches an image processing device comprising: 
a processor (paragraph [0521]: a program executed by the CPU) configured to 
display at least a part of tag information assigned to images included in an image group on a display (Figs. 13, 14 and paragraphs [0176]-[0182], [0189]-[0190]: hierarchical folders indicate tag information ), 
obtain a command input from a user (paragraph [0122]: user select a predetermined folder where images are saved), 
designate, as first selection tag information, tag information selected from the tag information displayed on the display according to a command from the user the first selection tag information being a searching condition (paragraph [0122]: user select a predetermined folder where images are saved), 
extract, as first search images, the images to which the first selection tag information is assigned from the image group (paragraphs [0163]-[0165], [0177]: A screen example of a page when a still image extracted from a moving image is displayed is shown in FIG. 11. In FIG. 11, of three still images displayed on a page 151'), 
display at least a part of the first search images on the display (paragraph [0458]: a list of the searched moving images is displayed).
 Regarding display at least a part of the first selection tag information assigned to the first search images on the display, Muramatsu teaches assigning tag (paragraph [0198]: EXIF tags each including information such as photographing point-in-time, photographed date, and so forth are recorded in the still image DB 31 in a manner correlated with a photographed image) but did not explicitly said display image tag. However similar art Kitamaru teaches display tag information assigned to the first search images on the display (paragraph [0075]: To display information of an image file, the thumbnail of an image and information (e.g., file name, file size, and file update date & time) unique to the image are displayed, like an information tool tip 906. If the image file holds more detailed information such as photographing information, the information is simultaneously displayed). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Muramatsu by adding above limitation as taught by Kitamaru to simultaneously display photographic information.

As to claim 2 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Kitamaru teaches wherein the processor further configured to simultaneously designate, as second selection tag information, tag information selected from the tag information displayed on the display according to a command from the user in addition to the first selection tag information (paragraphs [0075]-[0076]).  Muramatsu teaches extract second search images to which the second selection tag information is assigned from the first search images, display at least a part of the second search images on the display, and display at least a part of the tag information assigned to the second search images on the display (paragraphs [0163]-[0165], [0177]). 

As to claim 3 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to simultaneously designate, as the first selection tag information, two or more tag information selected from the tag information displayed on the display according to a command from the user, extract, as the first search images, the images to which all the two or more first selection tag information are assigned from the image group, display at least a part of the first search images on the display, and display at least a part of the tag information assigned to the first search images on the display (paragraphs [0122], [0163]-[0165], [0177], [0458]). Kitamaru teaches display at least a part of the first search images on the display, and display at least a part of the tag information assigned to the first search images on the display (paragraph [0075]). 

As to claim 4 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to analyze each image included in the image group, and assign the tag information to each image based on an analyzing result of each image (paragraph [0271]). 

As to claim 5 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to display information of one image selected according to a command from the user on the display, and edit the information of the one image displayed on the display according to a command from the user (paragraph [0204]). 

As to claim 6 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to assign new tag information input according to a command from the user to the one image as the information of the one image displayed on the display (paragraphs [0176]-[0182], [0189]-[0190], [0198]). 

As to claim 7 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to classify the tag information displayed on the display into a plurality of categories, and displays the classified tag information (paragraph [0160], [0296]-[0300]). 

As to claim 8 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to display the tag information included in at least one of the plurality of categories in descending order of the number of images to which the tag information are assigned (Figs. 13, 14 and paragraphs [0176]-[0182], [0189]-[0190]). 

As to claim 9 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Kitamaru teaches wherein the processor further configured to display the tag information included in at least one of the plurality of categories in descending order of the number of times the tag information are used as keywords for searching for the images (Figs. 13, 14 and paragraphs [0176]-[0182], [0189]-[0190], [0460]-[0461]). 

As to claim 10 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the tag information includes information of reliability indicating reliability of the tag information, and the processor further configured to display the tag information included in at least one of the plurality of categories in descending order of the reliability of the tag information based on the information of the reliability of the tag information (paragraphs [0075]). 

As to claim 11 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to search for the tag information of which at least a part matches a keyword input according to a command from the user, as search tag information, from the tag information assigned to the images included in the image group, and display at least a part of the search tag information on the display (paragraphs [0460]-[0461]). 

As to claim 12 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to designate, as the first selection tag information, one search tag information selected from the search tag information displayed on the display according to a command from the user, extract, as the first search images, the images to which the one search tag information is assigned from the image group, display at least a part of the first search images on the display, and display at least a part of the tag information assigned to the first search images on the display (paragraphs [0122], [0163]-[0165], [0177], [0458]). Kitamaru teaches display at least a part of the tag information assigned to the first search images on the display (paragraph [0075])). 

As to claim 13 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the display is a touch panel, and wherein the processor further configured to display, as buttons, the tag information on the display, and switch between designation of the tag information corresponding to the button as the first selection tag information and releasing of the designation of the tag information corresponding to the button as the first selection tag information whenever the processor obtains input to the button according to a command from the user (paragraphs [0106], [0198]). 

As to claim 14 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to maintain the designation as the first selection tag information until the designation as the first selection tag information is released according to a command from the user (paragraph [0178]). 

As to claim 15 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein, in a case where the processor obtains input for a predetermined time or more to one button selected from the buttons displayed on the display according to a command from the user, the processor further configured to designate, as the selection tag information, all the tag information of lower concepts included in the tag information of a higher concept of the tag information corresponding to the pressed one button (paragraphs [0106], [0198]). 

As to claim 16 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Kitamaru teaches wherein, in a case where one tag information is selected from the tag information displayed on the display according to a command from the user, the processor further configured to release designation of another tag information already designated as the first selection tag information, and designate only the one tag information as the selection tag information (paragraph [0075], [0076]). 

As to claim 17 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the processor further configured to analyze each image included in the image group, assign an evaluation value to each image based on an analyzing result of each image, perform setting such that a weight of the tag information selected later from two or more tag information simultaneously selected from the tag information displayed on the display according to a command from the user is larger than a weight of the tag information selected earlier, and perform setting such that an evaluation value of the image to which the tag information selected later is assigned is higher than an evaluation value of the image to which the tag information selected earlier is assigned according to the setting of the weight of the tag information (paragraphs [0122], [0163]-[0165], [0177], [0458]). 

As to claim 18 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the tag information includes tag information of a higher concept including tag information of a plurality of lower concepts, and in a case where the tag information of the higher concept is selected according to a command from the user, the processor further configured to display the tag information of the plurality of lower concepts included in the tag information of the higher concept on the display (paragraphs [0122], [0163]-[0165], [0177], [0458]).

As to claim 19 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein each image included in the image group includes information of an evaluation value of the image, and the processor further configured to display the images in descending order of the evaluation value of the image on the display (paragraphs [0122], [0163]-[0165], [0177]).

As to claims 20-21, they have similar limitations as of claim 1 above. Hence, they are rejected under the same rational as of claim 1 above.

As to claim 22 Muramatsu teaches 
a tag information display unit that displays tag information assigned to images included in an image group on a display unit (Figs. 13, 14 and paragraphs [0176]-[0182], [0189]-[0190]: hierarchical folders indicate tag information ); 
a command obtaining unit that obtains a command input from a user (paragraph [0122]: user select a predetermined folder where images are saved); 
a tag information designating unit that designates, as selection tag information, tag information selected from the tag information displayed on the display unit according to a command from the user (paragraph [0122]: user select a predetermined folder where images are saved);
an image extracting unit that extracts, as search images, the images to which the selection tag information is assigned from the image group (paragraphs [0163]-[0165], [0177]: A screen example of a page when a still image extracted from a moving image is displayed is shown in FIG. 11. In FIG. 11, of three still images displayed on a page 151'); and 
an image display unit that displays the images included in the image group on the display unit (paragraphs [0117], [0121], [0164]-[0165]), 
the tag information designating unit designates, as first selection tag information, first tag information selected from the tag information displayed on the display unit according to a command from the user (paragraphs [0117]),
the image extracting unit extracts, as first search images, the images to which the first selection tag information is assigned from the image group (paragraphs [0163]-[0165], [0177]: A screen example of a page when a still image extracted from a moving image is displayed is shown in FIG. 11. In FIG. 11, of three still images displayed on a page 151'), 
the image display unit displays at least a part of all the first search images on the display unit (paragraph [0458]: a list of the searched moving images is displayed).
Regarding the tag information display unit displays at least a part of all the tag information assigned to all the first search images on the display unit, Muramatsu teaches assigning tag (paragraph [0198]: EXIF tags each including information such as photographing point-in-time, photographed date, and so forth are recorded in the still image DB 31 in a manner correlated with a photographed image) but did not explicitly said display image tag. However similar art Kitamaru teaches wherein the tag information display unit displays at least a part of all the tag information assigned to all the images included in the image group on the display unit and display tag information assigned to the first search images on the display (paragraph [0075]: To display information of an image file, the thumbnail of an image and information (e.g., file name, file size, and file update date & time) unique to the image are displayed, like an information tool tip 906. If the image file holds more detailed information such as photographing information, the information is simultaneously displayed). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Muramatsu by adding above limitation as taught by Kitamaru to simultaneously display photographic information.

As to claim 23 Muramatsu together with Kitamaru teaches an image processing device according to claim 1. Muramatsu teaches wherein the tag information includes various information items regarding the images included in the image group (paragraphs [0176]-[0182], [0189]-[0190]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169